Order entered December 4, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-18-01319-CV

              IN RE REX PERFORMANCE PRODUCTS, LLC., Relator

              Original Proceeding from the 134th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-17-05538

                                      ORDER
                   Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ROBERT M. FILLMORE
                                                       JUSTICE